DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12, 14-15, 17, 22-23, 27-29, 31-32, 34, 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation "at least a portion of said at least one component passing thro". The scope of the claim is unclear by being incomplete. For examination purposes the claim is interpreted as reciting “at least a portion of said at least one component passing through”.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 10, 11 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David (US6716215).
Regarding claim 1, David discloses a drape adaptor, comprising: 
an adaptor body (barrier 20) configured for coupling to a first component (non-sterile proximal portion of the drill 10 coupled to barrier 20 by the aperture 30, C4:L56-60) of a medical device and for receiving an insertable medical tool (drill bit 12, see Fig. 5), said first component comprising a non-sterile portion (non-sterile side 16, see Fig. 1, C4:L23-33) of a driving mechanism (driving mechanism is interpreted as the motor of the drill, C6:L13-15); and 
a sealing member (sealed aperture 30, C4:L16-18) coupled to the adaptor body (provided in the barrier 20, C4:L18, see Fig. 5) and configured for passing therethrough at least a portion of at least one component of a sterile portion (sterile portion 14, C4:L18-20) of said driving mechanism; 
wherein said drape adaptor is configured to enable transmission of torque from said first component of said medical device to said insertable medical tool (torque is transmitted to the drill bit 12 from the motor of the medical device, where the drape adaptor allows for rotation of the drill bit 12, C4:L55-60) via direct engagement between said at least one component of said sterile portion of said driving mechanism and said non-sterile portion of said driving mechanism (the sterile portion and non-sterile portion of the driving mechanism are part of drill 10, see Fig. 1), through said sealing member, without compromising the sterility of the environment external to said drape adaptor (C4:L55-60).  
Regarding claim 3, David discloses the drape adaptor according to claim 1, wherein said adaptor body comprises a projecting section (proximal section of bag 40 that extends over the drill, see annotated Fig. 7) configured for covering at least a portion of said non-sterile portion of said driving mechanism (see Fig. 7).  

    PNG
    media_image1.png
    423
    433
    media_image1.png
    Greyscale

Regarding claim 4, David discloses the drape adaptor according to claim 1, wherein said adaptor body comprises an opening (opening for aperture 30, see Fig. 5), and wherein said sealing member is disposed within said opening (see Fig. 5).  
Regarding claim 6, David discloses the drape adaptor according to claim 1, further comprising one or more rear connectors (O-ring 33, C4:L60, see Fig. 5) configured to couple said adaptor body to said first component of said medical device (indirectly couples the barrier 20 to the drill body 10).   
Regarding claim 10, David discloses the drape adaptor according to claim 1, wherein said drape adaptor is foldable (barrier20 is made of a plastic bag and is therefore foldable, C1:L66).  
Regarding claim 11, David discloses the drape adaptor according to claim 1, wherein said insertable medical tool comprises one or more of: a surgical tool (drill bit 12 is a surgical tool).  
Regarding claim 46, David discloses the drape adaptor according to claim 1, wherein the sealing member is configured for closing on said at least one component of said sterile portion upon said at least a portion of said at least one component passing through (C4:L29-32). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over David (US6716215) in view of Cooper (US7886743). 
Regarding claim 2, David discloses the drape adaptor according to claim 1, and further discloses the bag 40 of the barrier 20 (adaptor body) may have multiple layers; yet, is silent regarding wherein said adaptor body comprises a substantially rigid portion configured for covering at least a portion of said first component of said medical device and a substantially elastic portion configured for covering at least a portion of a second component of said medical device.  Cooper teaches a sterile drape 102 (claimed drape adaptor) that includes a sterile sheet 800 to cover a portion of a surgical robot with a rigid frame 504 bonded to the sheet (C6:L35-40). Where the sterile sheet 800 may be made of polyethylene which exhibits elasticity (C6:L40-42). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the drape adaptor of David to include a rigid portion that covers a portion of the medical device as taught by Cooper in order to provide a stable frame for the drape adaptor (C6:L39-40 of Cooper). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified a portion of the drape adaptor to be substantially elastic as taught by Cooper in order to provide a material that is pliant and resistant to punctures or tearing (C6:L40-44 of Cooper). Where the barrier 20 of David covers the majority of the drill 10 and therefore the modified drape adaptor would cover a first component (portion of drill closer to bit 12, see Fig. 1) and a second component (portion of drill near the handle, see Fig. 1) of the medical device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771       

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771